DETAILED ACTION
	This action is in response to the amendment filed 4/25/2022. Currently, claims 1-5, 19, 21 and 22 are pending in the application. Claim 2 is withdrawn and not examined at this point. Claims 6-18 and 20 are cancelled by Applicant. New claims 21 and 22 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendment to claim 5 is sufficient to overcome the previous objection to claim 5. Applicant’s amendment to claim 19 is sufficient to overcome the previous objection to claim 19.
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “treating sleep apnea” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to Applicant’s argument that Knudson et al. does not teach a method that includes preventing obstruction of the patient’s airway, the examiner respectfully disagrees. Knudson et al. teaches in [0107] that the implant 1021 stiffens the soft palate to prevent obstruction.

Claim Objections
Claim 21 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “insertion” in line 1 should be amended to recite ---said inserting---.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  claim 22 recites “wherein the anchor, the retractor, and the shaft are a single continuous structure,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the anchor” in line 1 should be amended to recite ---the anchor member---.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the retractor” in line 1 should be amended to recite ---the retractor member---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “wherein immediately after insertion, the tissue retractor distributes the force on the patient’s soft palate.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s specification teaches that the tissue retractor distributes the force on the patient’s soft palate after insertion, there is no teaching in Applicant’s specification that this distribution of force occurs immediately after said insertion, as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5, 19 and 22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knudson et al. (US 2001/0050084).
In regards to claim 1, Knudson et al. teaches in Figures 46 and 47, [0104] and [0107] providing a tissue retractor (implant 1021; shown to be provided in Figures 46 and 47) comprising: a shaft (coil 102a1; bio-resorbable material 102c1) having a first end (left end) and a second end (right end); an anchor member (first tissue growth inducing material 102b1) attached to one of (as shown in Figures 46 and 47) the first end (left end) or the second end (right end); and a retractor member (second tissue growth inducing material 102b1) attached to the other of (as shown in Figures 46 and 47) the first end (left end) or the second end (right end); and inserting the shaft (coil 102a1; bio-resorbable material 102c1) through a soft tissue of a patient’s soft palate ([0104] teaches “the implant 1021 [which includes coil 102a1 and bio-resorbable material 102c1] in the expanded state is placed in the soft palate with the length L1 aligned with the anterior-posterior axis of the soft palate”), wherein the tissue retractor (implant 1021) distributes a force on the patient’s soft palate thereby changing a size ([0104] teaches that the implant 1021 “contracts toward the relaxed length L2,” which “urges the tissue of the soft palate to contract;” contraction of the soft palate would reduce the size thereof), a stiffness ([0107] teaches that the implant 1021 can be made of material that contributes to “palatal stiffening”), and/or a shape ([0104] teaches that the implant 1021 “contracts toward the relaxed length L2,” which “urges the tissue of the soft palate to contact;” contraction of the soft palate would change the shape thereof) of the patient’s soft palate and preventing obstruction of the patient's airway ([0065] teaches that snoring is caused by movement of the soft palate, which obstructs the oral and nasal passageways; [0107] teaches that the implant 1021 stiffens the soft palate to prevent said obstruction).
In regards to claim 3, Knudson et al. teaches the method of claim 1. Knudson et al. teaches in Figures 46 and 47 and [0104-0105] that the force retracts and shortens the patient’s soft palate ([0104] teaches that the implant 1021 “contracts toward the relaxed length L2,” which “urges the tissue of the soft palate to contact;” [0105] teaches that the implant 1021 “contracts in one dimension (length);” Figures 46 and 47 and [0104] teaches that the implant 1021 is implanted at length L1 and shortens to length L2 as the bio-resorbable material 102c1 resorbs over time).
In regards to claim 4, Knudson et al. teaches the method of claim 1. Knudson et al. teaches in [0107] that the force stiffens the patient’s soft palate ([0107] teaches that the implant 1021 can be made of material that contributes to “palatal stiffening”).
In regards to claim 5, Knudson et al. teaches the method of claim 1. Knudson et al. teaches in [0104] that the tissue retractor (implant 1021) is positioned along the mid-line of the patient’s soft palate ([0104] teaches that “the implant 1021 in the expanded state is placed in the soft palate with the length L1  aligned with the anterior-posterior axis of the soft palate;” the anterior-posterior axis of the soft palate is parallel to or coincident with a mid-line of the soft palate and therefore, implant 1021 is positioned in a line matching the direction of (or, along) the mid-line of the soft palate).
In regards to claim 19, Knudson et al. teaches the method of claim 1. Knudson et al. teaches in the abstract that the tissue retractor (implant 1021) is totally implanted within the soft tissue of the patient’s soft palate (the abstract teaches “the material is sized to be inserted into the soft palate with the longitudinal length extending aligned with an anterior-posterior axis of the palate and with the thickness contained within a thickness of the soft palate”).
In regards to claim 22, Knudson et al. teaches the method of claim 1. Knudson et al. teaches in Figure 46 that the anchor (first tissue growth inducing material 102b1), the retractor (second tissue growth inducing material 102b1), and the shaft (coil 102a1; bio-resorbable material 102c1) are a single continuous structure (Figure 46 teaches the first tissue growth inducing material 102b1, second tissue growth inducing material 102b1, coil 102a1 and bio-resorbable material 102c1 being attached to form a single, unitary and unbroken (and thus, continuous) structure).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/31/2022